Exhibit (a)(5) CASH ACCOUNT TRUST Money Market Portfolio Termination of Class of Shares of Beneficial Interest (The “Instrument”) The undersigned, being a majority of the duly elected and qualified Trustees of Cash Account Trust, a Massachusetts business trust (the “Trust”), acting pursuant to Article III, Section 1 of the Agreement and Declaration of Trust dated November 13, 1989, as amended (the “Declaration of Trust”), hereby terminate the class designated below inparagraph1 (the “Class”) of shares of beneficial interest (the “Shares”) of the series of the Trust heretofore designated as the Money Market Portfolio (the “Fund”): 1.The following Class of the Money Market Portfolio is hereby terminated: Premier Shares Executed this 16th day of November, 1999. /s/John W. Ballantine John W. Ballantine, as Trustee /s/Lewis A. Burnham Lewis A. Burnham, as Trustee /s/Donald L. Dunaway Donald L. Dunaway, as Trustee /s/Robert B. Hoffman Robert B. Hoffman, as Trustee /s/Donald R. Jones Donald R. Jones, as Trustee /s/Thomas W. Littauer Thomas W. Littauer, as Trustee /s/Shirley D. Peterson Shirley D. Peterson, as Trustee /s/Cornelia M. Small Cornelia M. Small, as Trustee /s/William P. Sommers William P. Sommers, as Trustee
